DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
Claims 1-20 are rejected herein.
Information Disclosure Statement
As of the date of this action, information disclosure statements (IDS) has been filed on 7/24/2019 and on 05/17/2022 and reviewed by the Examiner.
Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11, line 6 “the roller” should be amended to –a roller–
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The recitation of claim 1 it is recited in lines 6-8 of claim 1 "…the roller having a longitudinal axis parallel to the longitudinal axis of the blade….the braking mechanism extending above the blade…." It is unclear as to what structure, i.e. the full scope of the invention as claimed, the Applicant wishes to seek Patent protection for, i.e. the broad in scope sub combination of a “A wind turbine blade apparatus” that is intended for use with an “a wind turbine blade” or the more narrow in scope combination of an “a wind turbine blade apparatus with a wind turbine blade”. The language of the claims is to give the public clear notice as to the full scope of patent protection sought. Do the Applicants seek protection for the “wind turbine blade apparatus” whether "the wind turbine blade” is present or not. Applicants should either amend the preamble to clearly indicate that the full combination of the “a wind turbine blade apparatus” with “a wind turbine blade” is within the scope for which Patent protection is sought or amend the body of the claim to make clear that the “a wind turbine blade” is purely a functional element and is not within the scope of Patent protection sought e.g. by reciting the longitudinal axis is configured to be parallels to the longitudinal axis of the blade and the braking mechanism is configured to be  extended above the blade.
For purposes of examination the Examiner has considered the claims to be drawn solely to the narrower combination of the wind turbine blade apparatus with a within turbine blade. Claim 11 contains similar issue.
Claim 3 recites the limitation "the pin" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the pin" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 6 and 7 are indefinite because claims 6 and 7 recite method/septs of using the apparatus while dependent on the apparatus claim.
Claim 8 is indefinite because it is unclear how many rollers are being claimed. In other word it is unclear whether the term “at least one roller” is referring to “the at least one roller” or to some other element.
Claim 9 recites the limitation "the rotation force and braking force" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the same energy source" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 is indefinite because it is unclear whether the term “a breaking force” is referring to “a braking force” recited in claim 1 or to some other force. Furthermore it appears that the term “breaking” should be amended to –braking–
Claim 14 is indefinite because it is unclear how many radius of curvatures are being claimed. In other words it is unclear whether the term “a radius of curvature” recited in claim 14 is referring to the radius of curvature recited in claim 11 or to some other element because they are given the same designation.
Claim 15 recites the limitation "the length" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the length" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 is indefinite because it is unclear how many rollers are being claimed. In other words it is unclear whether the term “at least one roller” recited in claim 19 is referring to the at least one roller recited in claim 11 or to some other element because they are given the same designation.
Claim 20 is indefinite because it is unclear whether the term “a roller” is referring one of the at least one roller or some other roller.
Dependent claims not cited above rejected based on their respective dependencies.
Appropriate correction/explanation is required.
Allowable Subject Matter
Claims 1-20 as best understood would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631